                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

GULF RESTORATION NETWORK                                                 PLAINTIFF

v.                                                CAUSE NO. 1:17CV130-LG-RHW

OSCAR RENDA CONTRACTING, INC.                                          DEFENDANT


         ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT

      BEFORE THE COURT are the [101] Motion for Summary Judgment filed by

the plaintiff Gulf Restoration Network; the [107] Motion for Partial Summary

Judgment filed by the defendant Oscar Renda Contracting, Inc.; and the [115]

Motion to Strike filed by the Network. The Motions have been fully briefed. After

due consideration of the parties’ submissions and the relevant law, it is the Court’s

opinion that the Motions should be denied.

                                 I. BACKGROUND

      Oscar Renda is engaged in a large infrastructure project called the East

Biloxi Street Repair Program, which involves replacing water, sewer, drainage and

street infrastructure systems damaged by Hurricane Katrina. The Program has

involved the disturbance of a large area of land adjacent to the Back Bay of Biloxi.

Oscar Renda was required to, and did obtain Large Construction General Permits

from the Mississippi Department of Environmental Quality (“MDEQ”) to conduct its

work. The current Permit allows Oscar Renda to “discharge storm water from

regulated construction activities into state waters in accordance with effluent

limitations, inspection requirements and other conditions set forth in [sic] herein.”
(Network Mot. Summ. J. Ex. 5, at 53, ECF No. 101-5) (ECF pagination). The

Permit required Oscar Renda to develop a site-specific Storm Water Pollution

Prevention Plan (SWPPP) that “describe[s] and ensure[s] the implementation of

specific best management practices for the project site, which will reduce pollutants

in storm water discharges and assure compliance with the terms and conditions” of

the Permit. (Id. at 70.)

      The entire Project is separated into eight project areas, each of which was

designed by a separate civil engineering firm. The engineering firms also designed

a SWPPP for their respective project areas, resulting in eight SWPPP’s for the

entire Project. (See id. Ex. 6, at 123, ECF No. 101-6) (ECF pagination).

      The Amended Complaint includes ten claims for relief, one of which was

dismissed by the Court’s Order granting partial summary judgment. The

remaining claims allege Oscar Renda’s failure to comply with the terms of the Large

Construction General Permit and the SWPPPs. The Network alleges that Oscar

Renda has failed to 1) either sequence its construction activities so that the

disturbed area is minimized, or justify why sequencing is infeasible; 2) develop best

management practices that reflect the specific conditions of the construction site; 3)

implement necessary structural controls; 4) have adequate procedures in place for

the removal of accumulated sediment and to timely mitigate and prevent migration

of soil and debris from work sites; 5) maintain the storm water control devices in

good working order; 6) fully implement the SWPPPs or amend them where proven

ineffective; 7) ensure that storm water discharge is free from eroded soils and
suspended solids; 8) meet its duties to comply with all terms of the Permit and to

mitigate discharge that is in violation of the Permit; and 9) notify the MDEQ of

anticipated or unanticipated noncompliance as a result of significant rain events.

(Am. Compl. 18-20, ECF No. 14.)

                                  II. DISCUSSION

      A. The Network’s Summary Judgment Motion

      The Network filed a Motion for Summary Judgment arguing that it is

entitled to judgment as a matter of law in regard to Oscar Renda’s liability for

violating the Clean Water Act. The Network asserts that Oscar Renda’s violation of

the Clean Water Act has been established through 1) the declaration of nearby

resident Elizabeth Englebretson that she observed runoff from the Project area into

storm drain inlets and certain bayous “on dozens of occasions;” and 2) an Oscar

Renda employee admitted to observing runoff with any significant rainfall. (Pl.

Mem. 17, ECF No. 102.) The Network attaches a large number of photographs and

videos showing conditions during a rainfall event or the effects of runoff, and points

to Oscar Renda’s admission that it never informed the MDEQ of an incidence of

non-compliance with the Permit. The Network asserts that the photographs,

videos, and Englebretson’s testimony make it “indisputable that Oscar Renda

violated the terms of the Storm Water Permit at the sites and in the ways stated in

Exhibit 1, and failed to report that non-compliance.” (Id. at 19.)

      The Court has examined Exhibit 1. It is a spreadsheet matching images of

an area, the construction drawings, and Englebretson’s commentary on her

observations of the area. Presumably the Court is to compare what the area should
look like according to the construction drawings to what it actually looks like

according to Englebretson’s testimony and the images, and arrive at the conclusion

that a Permit violation occurred. In the Court’s view, the evidence presented by the

Network is necessary but not sufficient to prove its claims.1

      To illustrate the point, the Court notes that Engelbretson refers to a number

of instances of the lack of, or the poor condition of, a silt/sediment fence. Although

this may be a Permit violation, at least one of the SWPPP’s states that silt fences

would be

      installed downslope of disturbed areas or in minor swales or ditch lines
      that have been constructed for the sole purpose of facilitating
      stormwater drainage. Silt fencing and sediment barriers will not be
      installed in live streams or in areas where surface flow is anticipated
      to exceed one (1) cubic foot per second.

(Network Mot. Summ J. Ex. 6, at 9, ECF No. 101-6) (ECF pagination). Thus,

whether silt fencing was necessary at a particular location is a fact that the

Network must establish in addition to the fact of whether it was present or

adequate. Accordingly, the Court finds that the Network has not satisfied its initial

burden of proof as a summary judgment movant. The Motion will be denied.

      B. Oscar Renda’s Motion to Strike

      Oscar Renda moved to strike the affidavits of Elizabeth Englebretson and

Robert Smith submitted by the Network in support of its summary judgment



      1
        In its rebuttal, the Network went beyond its initial general argument for
summary judgment by incorporating specific arguments and additional evidence in
support of its Motion. As Oscar Renda did not have an opportunity to respond, the
Court will not consider it at this stage. See AAR, Inc. v. Nunez, 408 F. App’x 828,
830 (5th Cir. 2011).
motion. Englebretson and Smith are two identified members of the Network

organization. Oscar Renda contends that the affidavits should be striken because

they are not based on first-hand knowledge, refer to impermissible hearsay, and

include impermissible expert opinions. This motion will be denied as moot. It was

not necessary to rely on either affidavit to determine if there was a question of

material fact.

      C. Oscar Renda’s Summary Judgment Motion

      Oscar Renda requests summary judgment only on the alleged violations for

which the Network cannot show prima facie evidence of each essential element of a

violation of the Clean Water Act. Oscar Renda “asks the Court to review the actual

evidence that [the Network] will offer to support each of the thousands of alleged

violations, and dismiss those for which GRN lacks evidence of the essential

elements of a Clean Water Act violation.” (Oscar Renda Mem. in Support of Mot.

Summ. J. 3, ECF No. 108.) In particular, Oscar Renda’s Motion “focuses on the

absence of evidence that a pollutant from a point source was actually discharged to

waters of the United States.” (Id. at 5.) Oscar Renda argues that it was engaged to

replace Biloxi’s stormwater system that did not drain properly because it had

become clogged with sand and debris after Hurricane Katrina. Oscar Renda argues

that “with limited exceptions, [the Network] does not have evidence to support its

contention that stormwater entering any drain inlet necessarily made its way to an

outfall and eventually discharged to waters of the United States.” (Id. at 6.)

      Initially, the Court notes the nature of this case, which is a citizen suit to
enforce the effluent limitations imposed by a permit. See 33 U.S.C. § 1365(a)(1)(A)

(permitting a citizen suit against persons “alleged to be in violation of an effluent

standard or limitation”). The Network seeks to show that Oscar Renda has violated

certain terms of the Permit and underlying SWPPPs, not that Oscar Renda has

discharged effluent into the waters of the United States. Oscar Renda does have

permission to discharge to waters of the United States as long as it occurs under

specified conditions and limitations. The question here is compliance with the

conditions and limitations, not whether discharge occurred. As the Ninth Circuit

Court of Appeals explained,

      several courts have held that citizens groups may seek to enforce many
      kinds of permit conditions besides effluent limitations. In fact, permit
      conditions that courts commonly enforce under § 505(a) are not effluent
      limitations, but rather, requirements for retaining records of discharge
      sampling and for filing reports. See, e.g., Sierra Club v. Simkins
      Industries, Inc., 847 F.2d 1109, 1115 (4th Cir. 1988) (“Simkins’
      reporting requirements are expressly made conditions of its permit,
      and therefore violations of these conditions, by operation of § 1365(f)(6)
      [CWA § 505(f)(6) ], are violations of an effluent standard or limitation
      of § 1365(a)."), cert. denied, 491 U.S. 904, 109 S.Ct. 3185, 105 L.Ed.2d
      694 (1989). Other examples of enforceable permit conditions include
      conditions relating to sewage maintenance, Pymatuning Water Shed
      Citizens for a Hygienic Env’t v. Eaton, 506 F. Supp. 902 (W.D. Pa.
      1980), aff’d, 644 F.2d 995 (3rd Cir. 1981), and construction schedules,
      Locust Lane v. Swatara Township Auth., 636 F. Supp. 534, 539 (M.D.
      Pa. 1986) (rejecting defendant’s attempt “to impose a limitation on §
      1365 where one is neither supported by the language nor the
      legislative history”). Finally, citizens groups may enforce even valid
      permit conditions that regulate discharges outside the scope of the
      Clean Water Act, namely discharges that may never reach
      navigable waters. Connecticut Fund For Env’t v. Raymark Indus.,
      Inc., 631 F. Supp. 1283, 1285 (D. Conn. 1986).

Nw. Envtl. Advocates v. City of Portland, 56 F.3d 979, 988-89 (9th Cir. 1995)
(emphasis added).
Therefore, whether the stormwater eventually drained into the waters of the United

States is not dispositive of the claims in this case.

      Even if discharge into waters of the United States was necessary for the

Network to obtain judgment in its favor, Oscar Renda has not identified which of

the individual violations cannot be supported with evidence of the essential

elements of a Clean Water Act violation. Instead, Oscar Renda has left it to the

Court to review each picture and determine whether it depicts a violation. Nor has

Oscar Renda identified what the “limited exceptions” to the lack of evidence

regarding discharge might be.

      This does not satisfy Oscar Renda’s initial burden of proof as a summary

judgment movant. “[A] party seeking summary judgment always bears the initial

responsibility of informing the district court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). Simply viewing pictures of various drain pipes

and waterways cannot inform the Court of whether there has been a violation of the

Permit or SWPPP terms. This is a classic question of fact unsuited to resolution on

summary judgment. For these reasons, Oscar Renda’s Motion will be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [101] Motion

for Summary Judgment filed by the plaintiff Gulf Restoration Network is DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [107] Motion for
Partial Summary Judgment filed by the defendant Oscar Renda Contracting, Inc. is

DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [115] Motion to

Strike filed by Gulf Restoration Network is DENIED as moot.

      SO ORDERED AND ADJUDGED this the 13th day of December, 2018.




                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
